Order filed, July 12, 2018.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00500-CR
                                 ____________

                  JAVANTE CHAUNCEY HASTE, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 351st District Court
                             Harris County, Texas
                        Trial Court Cause No. 1478749


                                      ORDER

      The reporter’s record in this case was due July 9, 2018. See Tex. R. App. P.
35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order the court reporter for the 351st District Court to file the record in
this appeal within 15 days of the date of this order.

                                   PER CURIAM